My vote for reversal is based upon the first of the two reasons advanced in the opinion of Mr. Justice Black, namely, because "there is no allegation in the bill of complaint and nothing to show that the complainant ever accepted the agreement, or that the trustee has *Page 384 
ever carried out its provisions, or that the complainant tendered himself ready to accept its terms."
I dissent from the second view advanced by that opinion as I understand it. I think that if this owner-complainant had become a party to the scheme provided for in the agreement, by paying his installments of contract money for the erection of his house as they matured to the trustee for the purposes contemplated by the agreement, he would have been in a position to invoke the protection of the agreement against a materialman, who, in violation of his contract as contained in the agreement, proceeded to file a mechanics' lien against complainant's property.
For affirmance — MINTURN, HETFIELD, JJ. 2.
For reversal — THE CHIEF-JUSTICE, TRENCHARD, PARKER, KALISCH, BLACK, KATZENBACH, CAMPBELL, LLOYD, WHITE, GARDNER, VAN BUSKIRK, McGLENNON, KAYS, JJ. 13.